Title: James Madison to Nicholas P. Trist, 31 October 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 31. 1827
                            
                        
                        Your favor of the 28th has come to hand with less delay as you may see than happened to mine of the 23. I
                            consider the appointment of Docr Jones as decided. The account of him from Mr. Short was favorable; and Docr. Patterson,
                            in declining himself, recommended Dr. Jones. I had been led to think well of Mr. Walker, when the Visitors were last
                            assembled, but the supposed immaturity of his qualifications seemed to put him entirely aside. The case of Mr. Long whom,
                            I take for granted, you know, to be anxious for a release from his engagement, a year before its expiration in order to
                            secure the place to which he has been called in the London University, is yet sub judice. His conduct on
                            the occasion has been very fair & praiseworthy, and has produced dispositions to indulge him as far as possible.
                            But fidelity to the Institution with whose interests the Visitors are charged, is thought by some of them to prescribe
                            conditions to the indulgence asked for. A close of my correspondence with them has been delayed by several causes, but
                            more particularly by no less than 4 of their letters entering mails for Montpellier in Vermont.
                        We are glad to learn that Mrs. Randolph is so agreeably situated, but should be more so, if it were at a less
                            distance. When writing to her do not fail to repeat our affectionate regards.
                        As your Garrison will be in no danger of assault, we still hope you may grant yourself a furlough, and pass a
                            few days with us. I should press it more if not afraid, that my interest in the visit might be too much confounded with
                            the pleasure it would afford. Affectionate respects to all of you
                        
                            
                                James Madison
                            
                        
                    